UNITED STATES DISTRICT COURT                              EASTERN DISTRICT OF TEXAS


LEONDRUS MCBRIDE, JR.,                          §
                                                §
                Movant,                         §
                                                §
versus                                          §   CIVIL ACTION NO. 1:19-CV-17
                                                §
UNITED STATES OF AMERICA,                       §
                                                §
                Respondent.                     §

    MEMORANDUM ORDER OVERRULING MOVANT’S OBJECTIONS AND
  ADOPTING THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Movant Leondrus McBride, Jr., an inmate at the United States Penitentiary in Atlanta,

Georgia, proceeding pro se, brought this motion to vacate, set aside or correct sentence pursuant

to 28 U.S.C. § 2255.

         The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

The magistrate judge recommends dismissing the motion.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record, pleadings and all available evidence. Movant filed

objections to the magistrate judge’s Report and Recommendation. This requires a de novo review

of the objections in relation to the pleadings and the applicable law. See FED. R. CIV. P. 72(b).

         After careful consideration, the court concludes movant’s objections are without merit.

Movant has filed two previous motions to vacate, set aside or correct sentence pursuant to 28

U.S.C. § 2255. Accordingly, movant is barred from proceeding with this motion without first

receiving permission from the Fifth Circuit Court of Appeals which he did not obtain.
Alternatively, as the magistrate judge determined, the motion is barred by the applicable statute

of limitations. Accordingly, movant’s objections should be overruled.

       Furthermore, the movant is not entitled to the issuance of a certificate of appealability. An

appeal from a judgment denying a motion under section 2255 may not proceed unless a judge

issues a certificate of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard

for granting a certificate of appealability, like that for granting a certificate of probable cause to

appeal under prior law, requires the movant to make a substantial showing of the denial of a

federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v.

Dretke, 362 F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893

(1982). In making that substantial showing, the movant need not establish that he should prevail

on the merits. Rather, he must demonstrate that the issues are subject to debate among jurists of

reason, that a court could resolve the issues in a different manner, or that the questions presented

are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any doubt

regarding whether to grant a certificate of appealability is resolved in favor of the movant, and the

severity of the penalty may be considered in making this determination. See Miller v. Johnson,

200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       Here, the movant has not shown that any of the issues raised by his claims are subject to

debate among jurists of reason. The factual and legal questions advanced by the movant are not

novel and have been consistently resolved adversely to his position. In addition, the questions

presented are not worthy of encouragement to proceed further. Therefore, the movant has failed

to make a sufficient showing to merit the issuance of a certificate of appealability. Accordingly,

a certificate of appealability shall not be issued.


                                                  2
                                            ORDER

       Accordingly, movant’s objections are OVERRULED.               The findings of fact and

conclusions of law of the magistrate judge are correct, and the report of the magistrate judge is

ADOPTED. A final judgment will be entered in this case in accordance with the magistrate

         .
judge's recommendation.
        SIGNED at Beaumont, Texas, this 7th day of September, 2004.
        SIGNED at Beaumont, Texas, this 10th day of June, 2019.




                                          ________________________________________
                                                      MARCIA A. CRONE
                                               UNITED STATES DISTRICT JUDGE




                                               3
